                      Case 20-20259-RAM       Doc 64     Filed 09/30/20     Page 1 of 4




          ORDERED in the Southern District of Florida on September 29, 2020.




                                                                    Robert A. Mark, Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                            www.flsb.uscourts.gov

       In re:                                             Case No. 20-20259-RAM
                                                          (Jointly Administered)
       It’Sugar FL I LLC, et al.,
                                                          Chapter 11
             Debtors.
       _______________________________/

                 INTERIM ORDER AUTHORIZING THE EMPLOYMENT AND
              RETENTION OF RICKI S. FRIEDMAN, ESQ. AS SPECIAL COUNSEL
           FOR THE CHAPTER 11 DEBTORS-IN-POSSESSION ON AN INTERIM BASIS
           NUNC PRO TUNC TO THE PETITION DATE AND SETTING FINAL HEARING

                THIS MATTER came before the Court on September 25, 2020, 2020 at 1:30 p.m. upon

       the Amended Application of the Debtors for an Order, on an Interim Basis, Authorizing the

       Employment and Retention of Ricki S. Friedman, Esquire as Special Counsel for the Debtors and

       Debtors in Possession Nunc Pro Tunc to the Petition Date [ECF No. 25] (the “Application”),

       pursuant to § 327(e) of Title 11 of the United States Code (the “Bankruptcy Code”), Rules

       2014(a), 2016 and 6003 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

       and Rules 2014-1 and 2016-1 of the Local Rules for the United States Bankruptcy Court for the


                                                     1
              Case 20-20259-RAM          Doc 64      Filed 09/30/20    Page 2 of 4




Southern District of Florida (the “Local Rules”); the Court having reviewed the Application, the

declaration of Ricki S. Friedman, Esq. in support of the Application, (the “Friedman

Declaration”); the Court being satisfied based upon the representations made in the Application

and the Friedman Declaration that (a) Ricki S. Friedman, Esquire (“Special Counsel”) and the

Law Firm of Ricki S. Friedman PLLC (the “Firm”) does not represent or hold any interest

adverse to the debtor or to the estate with respect to the matter on which such attorney is to be

employed and Local Rule 2014-1; due and proper notice of the Application having been

provided, and after due deliberation and sufficient cause appearing therefore, it is accordingly

        ORDERED AND ADJUDGED as follows:

        1.     The Application is GRANTED on an interim basis, nunc pro tunc to the Petition

Date.

        2.     It’Sugar FL I LLC, It’Sugar LLC (“ITS or Sugar”), It’Sugar Atlantic City LLC,

and It’Sugar FLGC LLC (collectively, the “Debtors”) are authorized to employ and retain the

Firm as their special counsel in these Chapter 11 cases in accordance with the terms and

conditions set forth in the Application and this Interim Order.

        3.     The Firm shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ Chapter 11 cases in

compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules, guidelines established by the Office of the United States Trustee for the Southern

District of Florida and any other applicable procedures and orders of the Court.

        4.     The Court shall conduct a final hearing (the “Final Hearing”) on the Application

on October 23, 2020, at 9:30 a.m., prevailing Eastern Time.




                                                 2
              Case 20-20259-RAM          Doc 64      Filed 09/30/20    Page 3 of 4




        5.     The hearing will be conducted by video conference using the services of Zoom

Video Communications, Inc.

        6.     For instructions regarding the video conference, please refer to the General

Procedures for Hearings By Video Conference on Judge Mark’s web page on the Court’s

website, https://www.flsb.uscourts.gov/judges/judge-robert-mark.

        7.     To register for the video conference, click on the following link or manually enter

the following link in a browser:

https://us02web.zoom.us/meeting/register/tZMtce2pqTkiGtaVtQGCtOlhoURuvTMG5ZDG

        8.     Any party in interest objecting to the relief sought in the Application shall serve

and file written objections, which objections shall be served upon (a) the Debtors; (b) Debtor’s

Counsel; (c) the Office of the United States Trustee for the Southern District of Florida; (d) the

entities listed on the Master Service List, if any, filed pursuant to Local Bankruptcy Rule 2002-

1(K); and (e) counsel to any Official Committee of Unsecured Creditors Committee, to the

extent one is appointed prior to the Final Hearing (collectively, the “Notice Parties”) and shall be

filed with the Clerk of the United States Bankruptcy Court, Southern District of Florida, to allow

actual receipt by the foregoing no later than October 21, 2020 at 4:30 p.m., prevailing Eastern

Time.

        9.     Notice will be provided to all parties by mailing a copy of this Interim Order

setting the Final Hearing upon all parties on the Master Service List pursuant to Local Rule

2002-1 (H), Designation of Master Service List in Chapter 11 Cases.

        10.    In the event the Application is not granted on a final basis, the Firm shall be

authorized to submit a fee application with this Court for compensation for services rendered in

the period between the Petition Date and the Final Hearing. Any party in interest may object to




                                                 3
               Case 20-20259-RAM           Doc 64     Filed 09/30/20    Page 4 of 4




the fee application; provided, however, that such party shall file such objection with this Court

and serve a copy of the objection upon the Notice Parties.

       11.     Time records in support of any application for compensation and reimbursement

of costs may be maintained by the Firm with respect to the Debtors on a consolidated basis

without the necessity for tracking time separately as to each Debtor.

       12.     The requirements for emergency motions set forth in Local Rule 9075-1 and for

entry of the relief requested earlier than the period set forth in Bankruptcy Rule 6003 are

satisfied by the contents of the Application.

       13.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Interim Order in accordance with the Application and the record.

       14.     Entry of this Interim Order is without prejudice to the rights of any party-in-

interest to interpose an objection to the Application, and any such objection will be considered

on a de novo basis at the Final Hearing.

       15.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Interim Order.

                                                ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.



                                                4
